Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 14, 2021. 

Amendments
           Applicant's amendments, filed October 14, 2021, is acknowledged. Applicant has amended Claims 10 and 20. 
	Claims 1-20 are pending and under consideration. 
	
Priority
This application is a 371 of PCT/EP2017/061961 filed on May 18, 2017. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 
While a certified copy of the foreign patent application Spain 201631473 filed on November 17, 2016 is provided with the instant application, a certified English translation of said foreign patent application has not been provided.

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on May 16, 2019 and May 21, 2021 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit: 
Cascallo Piqueras et al (CA 2761183, 2010); and 
Carrio et al (U.S. Patent No. 10,316,065).
	Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1. 	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Claim 12 recites wherein the oncolytic adenovirus composition (of Claim 11, Product) is administered by intraocular or intravitreal injection (Method step). Thus, instant claim appears to be directed to both a product and a method. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2. 	Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 12 recites wherein the oncolytic adenovirus composition (is administered by intraocular or intravitreal injection. However, the claim is directed to a product, and thus the recited injection method step fails to further limit the product itself. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

3. 	Claims 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The claims recites wherein the retinoblastoma to be treated is resistant to chemotherapy and/or radiotherapy. However, the claim is directed to a oncolytic adenovirus composition product, and thus the recited intended target retinoblastoma condition(s) fail to further limit the product itself. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claim(s) 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cascallo Piqueras et al (CA 2761183, 2010; Applicant’s own work not cited in an IDS). 
With respect to Claim 11, Cascallo Piqueras et al is considered relevant prior art for having disclosed an oncolytic adenovirus comprising:
i) a sequence encoding a hyaluronidase enzyme; and 
ii) replication machinery specific for tumor cells (pg 10, lines 8-13).
The phrase “for the treatment of retinoblastoma…” is an intended use; however, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The phrase “for the treatment of retinoblastoma…” does not contain any further structural limitations with respect to claimed oncolytic adenovirus (see MPEP §2114).
With respect to Claim 15, Cascallo Piqueras et al disclosed wherein the oncolytic adenovirus is generated from a human adenovirus serotype 5 (pg 25, Example 8, lines 20-23; claim 4). 
With respect to Claim 20, Cascallo Piqueras et al disclosed wherein the oncolytic adenovirus has the capsid modified such that the binding domain 91-KKTK-94 of the heparin sulfates present in the adenovirus fibre have been replaced by the domain 91-RGDK-94 (pg 25, Example 8, lines 20-23).
With respect to Claim 16, Cascallo Piqueras et al disclosed wherein the hyaluronidase enzyme is the human hyaluronidase enzyme PH20 (pg 21, Example 4). 
With respect to Claim 17, Cascallo Piqueras et al disclosed wherein the oncolytic adenovirus is ICOVIR17 (e.g. pg 6, line 1), whereby the sequence that encodes a hyaluronidase enzyme from which nucleotides corresponding to 1471 to 1527 have been deleted (pg 18, Example 1; Figure 2A). Instant specification discloses VCN-01 comprises SEQ ID NO:1, from which nucleotides 1471-1527 have been deleted, whereby said sequence that encodes a hyaluronidase enzyme was obtained from ICOVIR17 (Example 1).
With respect to Claims 18-19, Cascallo Piqueras et al disclosed the replication machinery specific for tumor cells is defective replication machinery that can be complemented in tumor cells by both defective copies of the Rb1 gene, more specifically, wherein the defective replication machinery that can be complemented in tumor cells by both defective copies of the Rb1 gene comprises: 
i) the deletion delta-24 in the sequence coding for the E1a protein, and 
ii) an insertion of four E2F-1 binding sites and one Sp1 binding site into the endogenous promoter of E1a to control the expression of E1a (pg 10, lines 8-13).     
With respect to Claims 12-14, as discussed above per the rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the recited injection method step and intended target retinoblastoma condition(s) fail to further limit the oncolytic adenovirus product itself. 
Thus, Cascallo Piqueras et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	Claims 1-2, and 5-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cascallo Piqueras et al (CA 2761183, 2010; Applicant’s own work not cited in an IDS), as applied to Claims 11-20 above, and in further view of Ji et al (Exp. Eye Res. 89: 193-199, 2009; of record in IDS).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Cascallo Piqueras et al is considered relevant prior art for having disclosed an oncolytic adenovirus comprising:
i) a sequence encoding a hyaluronidase enzyme; and 
ii) replication machinery specific for tumor cells (pg 10, lines 8-13).
Cascallo Piqueras et al disclosed the use of the oncolytic adenovirus for the treatment of cancer, e.g. head and neck, melanoma, ovarian, colorectal, pancreatic, and hepatocellular carcinomas, as such had already been in practice in clinical medicine with very promising results (pg 3, lines 14-17).

Cascallo Piqueras et al do not disclose use of the oncolytic adenovirus for the treatment of retinoblastoma. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 1, Ji et al is considered relevant prior art for having taught a method of treating retinoblastoma in a subject in need thereof, the method comprising the steps of: 
administering to the subject a composition comprising an oncolytic adenovirus comprising replication machinery specific for tumor cells (Abstract, “CRAd replication occurred exclusively in human RB cells, but not primary human retinal pigment epithelial cells”). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, virology, and cancer biology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the  Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first cancer being treated with the ICOVIR17 oncolytic adenovirus of Cascallo Piqueras et al with a second cancer, to wit, retinoblastoma, as taught by Ji et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 5 and 15, Cascallo Piqueras et al disclosed wherein the oncolytic adenovirus is generated from a human adenovirus serotype 5 (pg 25, Example 8, lines 20-23; claim 4). 
Ji et al taught wherein the oncolytic adenovirus is generated from a human adenovirus serotype 5 (pg 194, col. 1, Materials and Methods, “serotype 5 adenoviruses”).  
With respect to Claims 10 and 20, Cascallo Piqueras et al disclosed wherein the oncolytic adenovirus has the capsid modified such that the binding domain 91-KKTK-94 of the heparin sulfates present in the adenovirus fibre have been replaced by the domain 91-RGDK-94 (pg 25, Example 8, lines 20-23).
With respect to Claims 6 and 16, Cascallo Piqueras et al disclosed wherein the hyaluronidase enzyme is the human hyaluronidase enzyme PH20 (pg 21, Example 4). 
With respect to Claims 7 and 17, Cascallo Piqueras et al disclosed wherein the oncolytic adenovirus is ICOVIR17 (e.g. pg 6, line 1), whereby the sequence that encodes a hyaluronidase enzyme from which nucleotides corresponding to 1471 to 1527 have been deleted (pg 18, Example 1; Figure 2A). Instant specification discloses VCN-01 comprises SEQ ID NO:1, from 
With respect to Claims 8-9 and 18-19, Cascallo Piqueras et al disclosed the replication machinery specific for tumor cells is defective replication machinery that can be complemented in tumor cells by both defective copies of the Rb1 gene, more specifically, wherein the defective replication machinery that can be complemented in tumor cells by both defective copies of the Rb1 gene comprises: 
i) the deletion delta-24 in the sequence coding for the E1a protein, and 
ii) an insertion of four E2F-1 binding sites and one Sp1 binding site into the endogenous promoter of E1a to control the expression of E1a (pg 10, lines 8-13).     
With respect to Claims 12-14, as discussed above per the rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the recited injection method step and intended target retinoblastoma condition(s) fail to further limit the oncolytic adenovirus product itself. 
With respect to Claims 2 and 12, Ji et al taught wherein the oncolytic adenovirus composition is administered by intraocular injection (pg 195, col. 2, “intraocular injections”).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

6. 	Claims 3-5, 8-9, 13-15, and 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cascallo Piqueras et al (CA 2761183, 2010; Applicant’s own work not cited in an IDS) and Ji et al (Exp. Eye Res. 89: 193-199, 2009; of record in IDS), as applied to Claims 1-2 and 5-20 above, and in further view of Song et al (Int. J. Mol. Sci. 13(9): 10736-10749; 2012; of record in IDS) and Chen et al (Cancer Letters 307(1): 93-103, 2011; abstract only). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Cascallo Piqueras et al nor Ji et al teach/disclose wherein the retinoblastoma is a retinoblastoma resistant to conventional chemotherapy and/or radiotherapy. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 3-4 and 13-14, Song et al is considered relevant prior art for having taught a method of treating retinoblastoma, wherein the retinoblastoma is a retinoblastoma resistant to 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first retinoblastoma with a second retinoblastoma, to wit, a retinoblastoma resistant to chemotherapy, as taught by Song et al, in a method of treating retinoblastoma in a subject with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 5 and 15, Cascallo Piqueras et al disclosed wherein the oncolytic adenovirus is generated from a human adenovirus serotype 5 (pg 25, Example 8, lines 20-23; claim 4). 
Ji et al taught wherein the oncolytic adenovirus is generated from a human adenovirus serotype 5 (pg 194, col. 1, Materials and Methods, “serotype 5 adenoviruses”).  
Chan et al taught wherein the SG600 oncolytic adenovirus is a serotype 5 (Abstract).
With respect to Claims 10 and 20, Cascallo Piqueras et al disclosed wherein the oncolytic adenovirus has the capsid modified such that the binding domain 91-KKTK-94 of the heparin sulfates present in the adenovirus fibre have been replaced by the domain 91-RGDK-94 (pg 25, Example 8, lines 20-23).
With respect to Claims 6 and 16, Cascallo Piqueras et al disclosed wherein the hyaluronidase enzyme is the human hyaluronidase enzyme PH20 (pg 21, Example 4). 
With respect to Claims 7 and 17, Cascallo Piqueras et al disclosed wherein the oncolytic adenovirus is ICOVIR17 (e.g. pg 6, line 1), whereby the sequence that encodes a hyaluronidase enzyme from which nucleotides corresponding to 1471 to 1527 have been deleted (pg 18, Example 1; Figure 2A). Instant specification discloses VCN-01 comprises SEQ ID NO:1, from which nucleotides 1471-1527 have been deleted, whereby said sequence that encodes a hyaluronidase enzyme was obtained from ICOVIR17 (Example 1).
With respect to Claims 8-9 and 18-19, Cascallo Piqueras et al disclosed the replication machinery specific for tumor cells is defective replication machinery that can be complemented in tumor cells by both defective copies of the Rb1 gene, more specifically, wherein the defective replication machinery that can be complemented in tumor cells by both defective copies of the Rb1 gene comprises: 
i) the deletion delta-24 in the sequence coding for the E1a protein, and 
ii) an insertion of four E2F-1 binding sites and one Sp1 binding site into the endogenous promoter of E1a to control the expression of E1a (pg 10, lines 8-13).     
Song et al taught wherein the SG600 comprises the replication machinery specific for tumor cells is defective replication machinery that can be complemented in tumor cells by both defective copies of the Rb1 gene, and comprises the deletion delta-24 in the sequence coding for the E1a protein (pg 10737, Introduction). 
With respect to Claims 12-14, as discussed above per the rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the recited injection method step and intended target retinoblastoma condition(s) fail to further limit the oncolytic adenovirus product itself. 
With respect to Claims 2 and 12, Ji et al taught wherein the oncolytic adenovirus composition is administered by intraocular injection (pg 195, col. 2, “intraocular injections”).
With respect to Claims 3-4 and 13-14, Song et al taught wherein the retinoblastoma is a retinoblastoma resistant to conventional chemotherapy (pg 10737, Introduction, “problems of 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

7. 	Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,316,065 (Applicant’s own work, not cited in an IDS). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to Claim 11, ‘065 claims (claims 1 and 7) an oncolytic adenovirus comprising:
i) a sequence encoding a hyaluronidase enzyme; and 
ii) replication machinery specific for tumor cells.
The phrase “for the treatment of retinoblastoma…” is an intended use; however, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The phrase “for the treatment of retinoblastoma…” does not contain any further structural limitations with respect to claimed oncolytic adenovirus (see MPEP §2114).
With respect to Claim 15, ‘065 claims (claims 2-3) wherein the oncolytic adenovirus is generated from a human adenovirus serotype 5. 
With respect to Claim 20, ‘065 claims (claims 1 and 12) wherein the oncolytic adenovirus has the capsid modified such that the binding domain 91-KKTK-94 of the heparin sulfates present in the adenovirus fibre have been replaced by the domain 91-RGDK-94.
With respect to Claim 16, while ‘065 claims (claim 5) wherein the hyaluronidase enzyme is a human testicular hyaluronidase enzyme, ‘065 does not claim ipsis verbis said human testicular hyaluronidase enzyme is the human hyaluronidase enzyme PH20. However, when one looks to the ‘065 specification for the definition of human testicular hyaluronidase enzyme, it is disclosed that the human testicular hyaluronidase enzyme is PH20 (col. 6, lines 7-10).
With respect to Claim 17, while ‘065 claims (claims 1 and 12) wherein the hyaluronidase enzyme lacks a membrane binding domain resulting in a soluble enzyme, ‘065 does not claim ipsis verbis wherein the sequence that encodes a hyaluronidase enzyme in SEQ ID NO:1, from which nucleotides 1471 to 1527 have been deleted. However, when one looks to the ‘065 
With respect to Claims 18-19, ‘065 claims (claim 7) the replication machinery is specific for tumor cells, comprising: 
i) the deletion delta-24 in the sequence coding for the E1a protein, and 
ii) an insertion of four E2F-1 binding sites and one Sp1 binding site into the endogenous promoter of E1a to control the expression of E1a (Figure 1B).     
With respect to Claims 12-14, as discussed above per the rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the recited injection method step and intended target retinoblastoma condition(s) fail to further limit the oncolytic adenovirus product itself. 
Thus, the instant claims are anticipated by and/or obvious variants of the ‘065 patented claims. 

Conclusion
8. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633